The plaintiff administrator excepted to a directed verdict for the defendant Del Sordo in this action for damages for the conscious_ suffering and death of the minor intestate who was a passenger in a vehicle operated by one Russell in the town of Dartmouth. The relevant evidence shows that Del Sordo, the intestate and another girl met Russell at 8 p.m. on February 13, 1965, that thereafter the intestate was in Russell’s car and that the second girl was in Del Sordo’s ear. After the men together bought two “six packs” of beer, they drove the cars to a parking spot where some beer was consumed. They left at 10 p.m. Del Sordo, followed by Russell, drove along Dartmouth Street at thirty miles an hour in a zone posted for that speed. When there was no other moving traffic, Russell passed Del Sordo. Russell was four or five car lengths ahead of Del Sordo when he lost control of his vehicle and crashed into a telegraph pole, causing injuries to the intestate which later resulted in her death. A nearby resident and Russell helped the intestate to a house. Del Sordo stopped his vehicle beyond the scene of the crash, picked up beer cans thrown into the road by the impact and removed the rest of the beer cans from Russell’s car so that the police upon their arrival would not be suspicious. The evidence shows no act or omission to act by Del Sordo which contributed to the accident. It points solely to liability on the part of Russell, against whom the administrator already has recovered judgment. The directed verdict was right.

Exceptions overruled.